Case: 17-50640      Document: 00514385891         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50640
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 14, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JOSE ANTONIO GRANADOS GONZALEZ, also known as Jose Antonio
Gonzalez Granados,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-83-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Antonio Granados Gonzalez (Gonzalez) pleaded guilty to importing
50 kilograms or more of marijuana and possessing with intent to distribute 50
kilograms or more of marijuana. He was sentenced to 30 months in prison and
two years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50640     Document: 00514385891       Page: 2   Date Filed: 03/14/2018


                                  No. 17-50640

      On appeal, Gonzalez challenges special conditions of supervised release
that require him to participate in a drug treatment program and undergo drug
testing. He argues that the special conditions are not reasonably related to the
relevant statutory factors of 18 U.S.C. §§ 3553(a) and 3583(d) because, inter
alia, his offenses did not involve the abuse of drugs, there is no indication that
he is a drug addict, and the district court did not recommend that he be placed
in a Residential Drug Abuse Program (RDAP) while in prison. He also argues
that the special conditions duplicated mandatory conditions of his supervised
release, which barred the use and possession of drugs and ordered drug testing.
We need not determine whether Gonzalez preserved these arguments because
he has not shown that the district court abused its discretion, much less plainly
erred, in imposing the special conditions. See United States v. Miller, 665 F.3d
114, 134 (5th Cir. 2011); United States v. Rodriguez, 523 F.3d 519, 525 (5th
Cir. 2008).
      A district court may impose any condition of supervised release that it
deems appropriate if the condition is reasonably related to: (1) the nature and
characteristics of the offense and the defendant’s history and characteristics;
(2) deterrence of criminal conduct; (3) protection of the public from further
crimes of the defendant; or (4) the provision of, inter alia, needed medical care
or correctional treatment. § 3583(d)(1); see § 3553(a)(1), (a)(2)(B), (a)(2)(C),
& (a)(2)(D). The condition cannot impose a greater deprivation of liberty than
is reasonably necessary and also must be consistent with the policy statements
of the Sentencing Guidelines. § 3583(d)(2), (3).
      The record reflects that, in addition to the instant drug-related offenses,
Gonzalez previously was convicted for misdemeanor possession of marijuana
and was ordered to participate in a drug counseling program. Also, the record
supports that Gonzalez regularly and consistently used marijuana up until the



                                        2
    Case: 17-50640     Document: 00514385891      Page: 3   Date Filed: 03/14/2018


                                  No. 17-50640

instant offenses. Thus, the special conditions, which accorded with the policy
statements of the Guidelines, see U.S.S.G. § 5D1.3(d)(4), are reasonably related
to at least one pertinent factor in § 3553(a), see § 3583(d)(1). The district court
did not have to find that the instant crimes involved the abuse of drugs or that
Gonzalez was a drug addict; the district court only had to have reason to believe
that Gonzalez abused drugs. See § 5D1.3(d)(4); United States v. Cothran, 302
F.2d 279, 290 (5th Cir. 2002). The district court’s decision not to recommend
that Gonzalez be placed in a RDAP, a matter over which the Bureau of Prisons
has sole discretion, 18 U.S.C. § 3621(e), did not involve the merits of the special
conditions but rather reflected the district court’s belief that Gonzalez’s failure
to admit his drug abuse would prevent him from being admitted into the
program, see id.; 28 C.F.R. § 550.53.
      The only challenge that Gonzalez raises as to the deprivation of liberty
caused by the special conditions is that they are redundant of the mandatory
conditions as to drug possession, use, and monitoring. See § 3583(d). However,
special conditions such as those imposed here are specifically contemplated by
the Sentencing Commission, are distinct from mandatory conditions that apply
to all defendants and involve general prohibitions, and are meant to effectuate
and monitor a defendant’s compliance with his drug treatment program. See
§ 5D1.3(d)(4); United States v. Vega, 332 F.3d 849, 853-54 (5th Cir. 2003) The
special conditions thus are not coextensive with the mandatory conditions.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3